There are several reasons why I think the conclusion reached by the majority of the court is erroneous and an invasion of the discretion vested in the trial judge. However, it can serve no useful purpose in this case for me to enter into discussion of the principles which I think are involved.
The trial judge has exercised his discretion under the statute prescribing the penalty for the offense of first degree burglary (sec. 17-3403, I. C. A.; State v. Farnsworth, 51 Idaho 768,  782, 10 P.2d 295), and likewise under the provisions of sec. 19-2501 and the general statutes conferring discretion on the trial court in criminal cases. (I. C. A., sec. 17-106, 17-107.)
This court makes no attempt to modify the judgment which has already been entered in the case but simply reverses the judgment, and the case goes back with direction for the trial judge to "again arraign the appellants for judgment and thereupon to consider appellants' application for parole, suspension *Page 506 
or modification and thereafter to proceed with judgment as may be in accordance with law and the views herein expressed." Now the question arises: Suppose the trial judge enters the same judgment as he entered before, what is this court going to do about it? If this court thinks the judgment is too harsh and wants to modify that judgment, why not do so? On the other hand, why should the legislature vest discretion in the trial judge and this court reverse the exercise of that discretion and simply send the case back for another judgment on the same record?
It is not a sound or judicial basis on which to disturb the exercise of the punitive discretion of a trial court, in pronouncing sentence, to say "that the court did not take into consideration the reason or purpose for the enactment of I. C. A., section 19-2501." It has always been the rule in this court that the reasons given by a trial judge, for making a ruling or entering an order, are immaterial if his ruling or order was correct and was made within the scope of his jurisdiction.
It will, I believe, be a new doctrine for criminologists, sociologists and welfare workers, generally, to learn that a court of last resort has held that "to deter others from commission of crime" is not one of the theories on which punishment of criminals is based. It will likewise be equally interesting to learn it is not "a reason or purpose" of the law that a judge should "take the good of society into consideration" in passing sentence on a confessed or convicted criminal; or that it is not one of the purposes of the punishing of offenders "to set an example for a good many other boys." These, among other things, were stated by the trial judge as reasons which he felt he should consider in passing sentence. He might have stated many other reasons which have been advanced by criminologists, sociologists and law writers (In re Mallon, 16 Idaho 737, 745, 102 P. 374, 22 L.R.A., N. S., 1123) as reasons for the punishment of crime; but it is no ground for reversing a judgment because he failed to state all or any of his reasons.
In State v. Neil, 13 Idaho 539, 554, 90 P. 860, this court said: "It is both the spirit and intention of our laws that *Page 507 
sentence shall be imposed in criminal cases for the protection of society and the reformation of the culprit." (In re France,38 Idaho 627, 631, 224 P. 433.)